     Case 4:20-cv-00129-DPM-JJV Document 136 Filed 06/15/21 Page 1 of 3



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION


MICHAEL L. BOYD                                               PLAINTIFF
ADC #115890

v.                      No. 4:20-cv-129-DPM-JJV

GREG RECHCIGL, Health
Services Administrator, East
Arkansas Regional Unit, et al.                            DEFENDANTS

                                 ORDER
     On de nova review, the Court adopts the Magistrate Judge's partial
recommendation, Doc. 114, as modified. FED. R. CIV. P. 72(b)(3).
     Boyd's objections, Doc. 118, are overruled.           The objections
reiterate points covered in the recommendation; and the Court agrees
with the Magistrate Judge's handling of those issues. Further, the
recommendation addresses only whether certain grievances serve to
exhaust Boyd's claims in this lawsuit.       It expresses no opinion on
whether those grievances may have evidentiary value later in the case.
     Rechcigl and Drummond's objections, Doc. 103, are partly
overruled and partly sustained. The objection about whether Boyd
could review his medical records before filing his complaint, Doc. 103
at 2-3, is sustained. It doesn't change the Court's analysis, though.
Boyd included a detailed factual background in his amended
      Case 4:20-cv-00129-DPM-JJV Document 136 Filed 06/15/21 Page 2 of 3



complaint. Doc. 4 at 7-18. But that background doesn't doom him to
fact-pleading every claim.        The short and plain statements in the
"Complaint" section of Boyd's amended complaint are sufficient. E.g.,
Doc. 4 at 19-20 & 23;   FED.   R. CIV. P. 8(a).
      Rechcigl' s objection, Doc. 103 at 3, is overruled. The grievance
stated that it was "pertaining CCS Correct Care Solutions Health
Service Administrator" and complained that although an outside
doctor had recommended a particular medicine, Boyd hadn't received
it yet. Whether Rechcigl was responsible for that decision goes to the
merits, not exhaustion.
      Drummond's objections, Doc. 103 at 3-5, are overruled. The Court
agrees with the Magistrate Judge that EA-17-1075 and EA-17-1326 and
the   related    investigations     cover    Boyd's   medical   care   from
9 August 2017 to 7 December 2017. As for EA-18-147, in investigating
Boyd's grievance, the prison got a witness statement from Drummond
about why he'd prescribed certain medicine for Boyd. It's unclear from
the grievance papers when Boyd was prescribed each of those
medications; but it's clear that the prison reviewed the prescription
records. Based on the records submitted with Drummond's objections,
Doc. 103-2, the Court agrees with the Magistrate Judge that the
exhausted period for this prescription issue should run from the
beginning of the limitations period through the date of the final
grievance appeal decision. Whether Drummond was responsible for

                                       -2-
     Case 4:20-cv-00129-DPM-JJV Document 136 Filed 06/15/21 Page 3 of 3



these treatment decisions, and whether Boyd can prove more than a
mere disagreement with them, are issues for summary judgment on the
merits.
                                 *      *   *
     Partial recommendation, Doc. 114, adopted as modified. Griffin's
motion for summary judgment, Doc. 8 7, is granted. The remaining
Defendants' motion for summary judgment, Doc. 90, is partly granted
and partly denied. Griffin, CCS, and Gardner are dismissed without
prejudice as parties to this lawsuit.
     So Ordered.


                                     D .P. Marshall Jr.
                                     United States District Judge




                                      -3-
